Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2022 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,200,183.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patents claim receiving and interrupt message from an assignable interface, identifying a data structure, selecting interrupt entry, determining and providing interrupt in the interrupt entry based on identifiers matching.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madukkarumukumana et al. (U.S. Publication No. 2013/0232288 A1), hereafter referred to as Madukkarumukumana’288.
Referring to claim 1, Madukkarumukumana’288, as claimed, a processing device comprising: a processor core to implement a virtual machine monitor for a plurality of virtual machines (VMM, see para. [0045]); and an interrupt managing circuit to: receive an interrupt message directed to a virtual machine from an assignable interface (AI) of an input/output (I/O) device (device 150 may represent any type of I/O peripheral or other device that may be the source of an interrupt request, see para. [0029] and Fig. 1), the interrupt message comprising an identifier to identify the virtual machine to which the AI is assigned (interrupt message including an address field and data field, see para. [0034]), an interrupt handle (handle, see para. [0033] and Figs. 3-5) and a flag to distinguish the interrupt message from a direct memory access (DMA) message (address field set to hexadecimal value indicate that the message is an interrupt request, see paras. [0034]-[0036]); responsive to receiving the interrupt message, identify a data structure associated with the processing device (look up an entry associated with an interrupt request in a data structure, see para. [0033]); select an interrupt entry from the data structure based on the interrupt handle (handle as an locator to a particular entry in the data structure, see para. [0033]); determine that the identifier associated with the interrupt message matches an identifier in the interrupt entry (entry may be found using a handle as an entry number, address, index, pointer or other locator to a particular entry, see, paras. [0033]-[0037]); and identify an interrupt in the interrupt entry to provide to the virtual machine based on the determination that the identifier of the interrupt message matches the identifier in the interrupt entry (handle to find an entry, see paras. [0033], [0038]-[0042]).
As to claim 2, Madukkarumukumana’288 also discloses the processing device is further to forward the interrupt to the virtual machine (interrupt request forwarded, see paras. [0041] and [0054]).
As to claim 3, Madukkarumukumana’288 also discloses the interrupt handle is allocated to the AI of the I/O device by the virtual machine monitor associated with the application container (VMM may allocate an interrupt descriptor for each virtual processor that may be the target of interrupt requests, see para. [0045]; also note: VMM allocates a memory region for an IRT, see para. [0053]) and the interrupt message is associated with interrupt message storage (IMS) of the I/O device (device 150 include a register or other storage location such as MSI register 152, see paras. [0036] and Fig. 1).
As to claim 4, Madukkarumukumana’288 also discloses to identify the data structure (look up an entry associated with an interrupt request in a data structure, see para. [0033]), the interrupt managing circuit is further to: select an entry in an identifier table (handle as a locator to a particular entry in the data structure, see para. [0033]) based on the identifier of the interrupt message (interrupt message including an address field and data field, see para. [0034]); and identify, in the entry, an address pointer (entry may be found using a handle as an entry number, address, index, pointer or other locator to a particular entry, see, paras. [0033]-[0037]) pointing to an interrupt remapping table (IRT) (interrupt remapping table (IRT), see para. [0039]) comprising a plurality of interrupt remapping table entries (IRTE), each IRTE is extended to include an identifier field (IRT having 64K entries, each entry an “IRTE”, see para. [0039]).
As to claim 5, Madukkarumukumana’288 also discloses a register comprising a pointer to the identifier table (registers associated with the interrupt table, see paras. [0032], [0036], [0038], [0040], [0053], and Figs. 1 and 2).
As to claim 6, Madukkarumukumana’288 also discloses the interrupt managing circuit
is further to, responsive to detection that the identifier of the interrupt message is different from an identifier of an IRTE, block the interrupt from being forwarded to the virtual machine (if the requestor identifier from the interrupt request does not match a source value in the IRTE, the interrupt request may be blocked, see para. [0041]).
	As to claim 7, Madukkarumukumana’288 also discloses the interrupt message is included in an I/O command associated with the I/O device (messages and/or transactions of device, see paras. [0030] and [0032]).
Note claim 8 recites similar limitations of claim 1. Therefore it is rejected based on the same reason accordingly.
As to claim 9, Madukkarumukumana’288 also discloses providing an interrupt (posting interrupts, see paras. [0034]-[0038], and [0043]) in the interrupt entry to the virtual machine in accordance with the interrupt message (interrupt message including an address field and data field, see para. [0034]).
As to claim 10, Madukkarumukumana’288 also discloses identifying a flag in the interrupt message to distinguish the interrupt message from a direct memory access (DMA) message (address field set to hexadecimal value indicate that the message is an interrupt request, see paras. [0034]-[0036]).
Note claim 11 recites the corresponding limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.
Note claim 12 recites similar limitations of claim 5.  Therefore it is rejected based on the same reason accordingly.
Note claim 13 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.
Note claims 14 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madukkarumukumana’288 in view of Hummel et al. (U.S. Publication No. 2007/0168644 A1), hereafter referred to as Hummel’644.
Referring to claim 15, Madukkarumukumana’288, as claimed, a non-transitory computer-readable medium comprising instructions that, when executed by a processing device (see Fig. 1), cause the processing device to: send, by the processing device, a work request (transmit signals, messages, and/or transactions to device 150, see para. [0030]) from a virtual machine to an assignable interface (AI) of an input/output (I/O) device (device 150 may represent any type of I/O peripheral or other device that may be the source of an interrupt request, see para. [0029] and Fig. 1), the work request comprises an interrupt handle (handle, see para. [0033] and Figs. 3-5) managed by a guest drive of the virtual machine (guest, see paras. [0043] and [0065]); receive an interrupt message (interrupt message including an address field and data field, see para. [0034]) from the I/O device to the virtual machine, the interrupt message comprising an device identifier for the I/O device, an identifier to identify the virtual machine to which the the AI is assigned, and the interrupt handle (entry may be found using a handle as an entry number, address, index, pointer or other locator to a particular entry, see, paras. [0033]-[0037]); responsive to receiving the interrupt message, identify a table structure (handle as an locator to a particular entry in the data structure, see para. [0033]) based on the device identifier and a context table associated with the processing device (interrupt remapping table (IRT), see para. [0039]); index the table structure based on the identifier and interrupt handle to identify an interrupt (handle to find an entry, see paras. [0033], [0038]-[0042]); and provide the interrupt for delivery to the application container in accordance with the interrupt message (posting interrupts, see paras. [0034]-[0038], and [0043]).
However, Madukkarumukumana’288 does not appear to teach a multi-level table structure and the interrupt message comprises a device identifier for the I/O device.
Hummel’644 discloses a multi-level table structure (hierarchical device tables, see Fig. 3 and para. [0045]) and the interrupt message comprises a device identifier for the I/O device (device identifier, see paras. [0027]).
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Madukkarumukumana’288’s invention to comprise a multi-level table structure and the interrupt message comprises a device identifier for the I/O device, as taught by Hummel’644, in order to improve throughput thus optimizing the traffic and performance of the system as a whole (see paras. [0060] and [0061]).
As to claim 16, Madukkarumukumana’288 also discloses the interrupt message is associated with interrupt message storage (IMS) of the I/O device (device 150 include a register or other storage location such as MSI register 152, see paras. [0036] and Fig. 1).
As to claim 17, Madukkarumukumana’288 also discloses the interrupt handle is allocated to the AI of the I/O device by the guest driver associated with the virtual machine (VMM may allocate an interrupt descriptor for each virtual processor that may be the target of interrupt requests, see para. [0045]; also note: VMM allocates a memory region for an IRT, see para. [0053]).
As to claim 18, Madukkarumukumana’288 also discloses the processing device is further to identify a flag in the interrupt message to distinguish the interrupt message from a direct memory access (DMA) message (address field set to hexadecimal value indicate that the message is an interrupt request, see paras. [0034]-[0036]).
As to claim 19, Madukkarumukumana’288 also discloses the interrupt message is included in an I/O command associated with the I/O device (messages and/or transactions of device, see paras. [0030] and [0032]).
As to claim 20, Madukkarumukumana’288 also discloses the processing device is further to combine the identifier and interrupt handle into an index identifier (combine handle with mask or offset value, see paras. [0039] and [0049]) for indexing the multi-level table structure.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kegel et al. (U.S. Publication No. 2011/0023027 A1) discloses I/O memory management unit including multilevel address translation for I/O and computation offload.
	Hummel et al. (U.S. Publication No. 2007/0168643 A1) discloses DMA address translation in an IOMMU.
	Schoinas et al. (U.S. Publication No. 2006/0075147 A1) discloses caching support for direct memory access address translation.
	Kegel et al. (U.S. Publication No. 2013/0138840 A1) discloses efficient memory and resource management.
	Saripalli (U.S. Publication No. 2014/0250250 A1) discloses power-optimized interrupt delivery.
	Schoinas et al. (U.S. Publication No. 2006/0069899 A1) discloses performance enhancement of address translation using translation tables covering large address spaces.
	Madukkarumukumana et al. (U.S. Publication No. 2010/0100648 A1) discloses address window support for DMA translation.
	Serebrin et al. (U.S. Publication No. 2010/0191888 A1) discloses guest interrupt manager to aid interrupt virtualization.




The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181